NO. 12-10-00442-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

MYCAL A. POOLE,                                        §          APPEAL FROM THE 349TH
APPELLANT

V.                                                     §          JUDICIAL DISTRICT COURT

TODD K. FUNAI,
APPELLEE                                               §          ANDERSON COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                              PER CURIAM
         This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed
on December 7, 2010.             Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
         On January 3, 2011, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with rules 9.5 and 25.1(e). He was
further notified that unless he filed an amended notice of appeal on or before February 2, 2011, the
appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). The deadline for
filing an amended notice of appeal has passed, and Appellant has not corrected his defective notice
of appeal. Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL
252785, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV,
2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied).
Opinion delivered February 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)